         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 1 of 37




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 MMG INSURANCE,
                            Plaintiff         DOCKET NO.
             v.

 SCHMIDT LANDSCAPING, INC.,                   CIVIL ACTION - LAW
 GARY E. SCHMIDT,
 THERESE SCHMIDT,
 ALEJANDRO BRAVO CORIA, SR.,                  JURY TRIAL DEMANDED
 JOSE SANTANA ALCARAZ, LUIS
 HERNANDEZ SILVA, JOSE AREVALO
 MENDOZA,
                    Defendants
                  COMPLAINT SEEKING DECLARATORY JUDGMENT

                                Nature of the Litigation

       AND NOW, comes Plaintiff, MMG Insurance Company (“MMG”), by and through

its counsel, Margolis Edelstein, seeking a judgment from this Honorable Court declaring

that MMG owes neither a duty to defend nor indemnify Schmidt Landscaping Inc., Gary

E. Schmidt (“Mr. Schmidt”), Therese Schmidt (“Ms. Schmidt”) or their employee,

Alejandro Bravo Correa, Sr. ("Defendant Bravo"), collectively referred to hereinafter as

(“Schmidt Defendants”), regarding any claims arising from a Complaint filed by Jose

Santana Alcaraz, Luis Hernandez Silva, and Jose Arevalo Mendoza, in which they allege

they were victims of human trafficking at the hands of, inter alia, the Schmidt Defendants,

collectively referred to hereinafter as (“Human Trafficking Plaintiffs”) in the Western

District Court of Pennsylvania at Civil Action Docket No. 2:21-CV-691, hereinafter referred

to as ("Human Trafficking Complaint "). A true and correct copy of this Human Trafficking

Complaint is attached hereto as Exhibit A. In support of MMG’s action for Declaratory

Judgment, it avers the following:
           Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 2 of 37




                             JURISDICTION AND VENUE

      1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331,

1337, and 2201 et. seq.; 18 U.S.C. § 1595(a), and 29 U.S.C. § 216(b).

              a.    This Court has jurisdiction pursuant to 28 U.S.C.S. §§ 2201-2202,
                    because the Declaratory Judgment Act authorizes this Court
                    to “declare the rights and other legal relations of any
                    interested party seeking such declaration, whether or not further
                    relief is or could be sought."

              b.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because the
                    claims for which the Schmidt Defendants seek coverage arise from
                    and require interpretation of the laws of the United States.

              c.    This Court also has jurisdiction pursuant to 28 U.S.C. § 1331
                    because the claims for which the Schmidt Defendants seek
                    coverage arise from construction of the terms of contracts for
                    employment of foreign non-agricultural workers pursuant to the
                    federal H-2B program and, as such, arises under and requires
                    interpretation of the laws of the United States.

              d.    This Court has jurisdiction pursuant to 28 U.S.C. § 1337 because the
                    claims for which the Schmidt Defendants seek coverage arise from
                    claims based upon and requiring interpretation of the laws of the
                    United States regulating commerce.

              e.    This Court has jurisdiction over claims that arise from the Trafficking
                    Victims Protection Act pursuant to 18 U.S.C. § 1595(a).

              f.    This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to
                    29 U.S.C. § 216(b).

              g.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. §
                    1367(a)to the extent state law is implicated because any state law
                    issues arise out of the same operative facts as the claims arising
                    under federal law and are so related to those claims that they “form
                    part of the same case or controversy under Article III of the Unites
                    States Constitution.” 28 U.S.C. § 1367(a).

              h.    This Court has jurisdiction pursuant to 28 U.S.C § 1332(a) because
                    the matter in controversy exceeds $75,000 and involves citizens of
                    different states and citizens of a foreign state.

                                            2
            Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 3 of 37




       2.       The Schmidt Defendants are alleged to have actively conducted business

in the Commonwealth of Pennsylvania and are, therefore, subject to this Court’s personal

jurisdiction.

       3.       The Human Trafficking Plaintiffs have submitted to this Court’s Jurisdiction

for purposes of the underlying litigation and were engaged in conduct that took place in

this Court’s Jurisdiction and are, therefore, subject to this Court’s personal jurisdiction.

       4.       Venue for this action is proper in this Court pursuant to 28 U.S.C. §

1391(b)(2) as the conduct alleged in the Human Trafficking Complaint took place in

Allegheny, Westmoreland and Washington Counties, Pennsylvania, all of which are within

the Western District of Pennsylvania.

       5.       Defendant Schmidt Landscaping, Inc. (“Schmidt Landscaping”) is a

Pennsylvania corporation with its principal office at 1521 Millers Run Road in McDonald,

Pennsylvania.

       6.       Defendants Theresa Schmidt and Gary Schmidt are alleged to be principals

in Schmidt Landscaping. See Exhibit A at Paragraphs 24-27.

       7.       Each of the Human Trafficking Plaintiffs are alleged to be Mexican citizens

who entered the United States legally pursuant to H-2B visas and who worked for the

Schmidt Defendants in 2019 in Western Pennsylvania.

       8.       Plaintiff MMG is a Corporation conducting the business of insurance with a

principal Place of Business in Portland, Maine. MMG regularly does business in Western

Pennsylvania.



                                              3
            Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 4 of 37




I.     UNDERLYING ALLEGATIONS ASSERTED IN HUMAN TRAFFICKING
       COMPLAINT

       9.      The Human Trafficking Plaintiffs allege they were victims of intentional and

criminal employment schemes and practices employed by Schmidt Landscaping, Inc., as

well as by its principal, Gary E. Schmidt; his wife, Therese Schmidt; and a principal

supervisory employee they identify as Defendant Bravo. See Exhibit A.

       10.     The Human Trafficking Plaintiffs identify Defendant Gary Schmidt as the

"principal owner, president and treasurer of Defendant Schmidt Landscaping." Id. at

Paragraph 24.

       11.     Additionally, the Human Trafficking Plaintiffs allege that Therese Schmidt is

a "co-owner and corporate secretary of Defendant Schmidt Landscaping."              She is

alleged to have determined the rate and method of wage payment, as well as having

responsibility over "employee records" of Defendant Schmidt Landscaping.              Id. at

Paragraphs 27-28.

       12.     The Human Trafficking Plaintiffs identify Defendant Bravo as an "agent,

supervisory employee and representative of Defendant Schmidt Landscaping." Id. at

Paragraph 29.

       13.     In their Complaint, the Human Trafficking Plaintiffs allege that the Schmidt

Defendants engaged in a broad scheme of illegal employment practices that entitle all the

named Plaintiffs to compensatory and punitive damages as well as to attorney’s fees.

       14.     The Human Trafficking Plaintiffs allege that Gary Schmidt, Therese

Schmidt, and Defendant Bravo ("Schmidt Defendants") "used violence to cause bodily

harm to Plaintiffs” by, among other things, shocking "Plaintiffs with live electrical wires

                                             4
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 5 of 37




while Plaintiff slept and [driving] landscaping machines into Plaintiffs while Plaintiffs

worked." Id. at Paragraph 4.

       15.    The Human Trafficking Plaintiffs allege that the Schmidt Defendants

prohibited Plaintiffs from leaving their worksite or their residence on their own. Id. at

Paragraph 5. Collectively, Plaintiffs assert that the Schmidt Defendants engaged in

human trafficking in violation of state and federal criminal law. Id. at Paragraph 7.

       16.    The Human Trafficking Plaintiffs allege that Schmidt Landscaping is an

“employer” and further allege that "at all times relevant to this action, Plaintiffs were

employees of Defendant Schmidt Landscaping, Gary Schmidt, Therese Schmidt, and

Bravo … within the meaning of the Fair Labor Standards Act and other similar

Pennsylvania employment protection laws.” Id. at Paragraph 30.

       17.    The Human Trafficking Plaintiffs allege that Schmidt Landscaping has

utilized foreign immigrant labor since 2010 or earlier. Id. at Paragraph 74. However,

much of the focus of Plaintiff's Complaint is upon the years 2018 through 2019. Id. at

Paragraphs 52-57. See also Complaint at Exhibits A & B.

       18.    The Human Trafficking Plaintiffs allege that Schmidt Landscaping entered

into separate seasonal contracts with Plaintiff Hernandez from 2011 through 2016 and

2018 to 2019, pursuant to the federal program allowing for immigrant labor in the United

States. Id. at Paragraph 52.

       19.    The Human Trafficking Plaintiffs allege that federal employment law

provides that all contracts of employment pertaining to immigrant labor are subject to

"minimum contractual terms.” Id. at Paragraph 58.


                                            5
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 6 of 37




       20.    The Human Trafficking Plaintiffs allege that among these minimum terms

are terms providing that the employer "has not and will not (and has not and will not cause

another person to) intimidate, threaten, restrain, coerce, blacklist, discharge, or in any

other manner discriminate against any person who, with respect to … any other

Department of regulation promulgated thereunder has … exercised or asserted on behalf

of himself/herself or others any right for protection." The Human Trafficking Plaintiffs

allege multiple violations of these and other rights and protections afforded under state

and federal law. Id. at Paragraph 58(21).

       21.    Other violations alleged against Schmidt Landscaping include that it

engaged in illegal employee sharing among the various Defendants. Id. at Paragraph

79.

       22.     Additionally, the Human Trafficking Plaintiffs allege that they were neither

paid at the rates promised for all the hours worked, or for overtime as required by state

and federal law. Id. at Paragraphs 89-97.

       23.    Further, the Human Trafficking Plaintiffs allege that they were threatened if

they did not work hard enough with a reduction in pay, with deep rotation, and/or with

future work. Id. at Paragraphs 99-100. The Human Trafficking Plaintiffs also allege that

they were threatened with deportation and with physical harm to their families if they tried

to leave their employment. Id. at Paragraphs 101-104.

       24.    The Human Trafficking Plaintiffs allege they were promised regular trips to

the grocery store, but that this was less frequent than promised. Plaintiffs allege that

they were charged a rental fee that was not disclosed in violation of federal law. Further,


                                             6
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 7 of 37




the Human Trafficking Plaintiffs allege that their freedom and liberty to visit and receive

guests was restricted. Id. at Paragraphs 110-119.

       25.    Plaintiff Hernandez alleges illegal confiscation of his passport and

insufficient pay. Similar allegations are asserted by Defendant Alcaraz, who also alleges

physical harm by way of electric shocks while he was asleep. All the Human Trafficking

Plaintiffs allege threats of deportation. Plaintiff Arevalo Mendoza alleges physical abuse

by way of humiliation, grabbing of buttocks, and having a metal rod thrown at him, injuring

his finger. This Plaintiff also alleges that he was intentionally hit with a large piece of

machinery. Id. at Paragraphs 175-177.

       26.    The Schmidt Defendants are alleged to have violated state and federal law

by engaging in a form of human trafficking, otherwise known as “peonage,” which means

to engage in practices that coerce human labor by binding the laborers into servitude by

debt. See 18 U.S.C. § 1581 et seq. More specifically, the Human Trafficking Plaintiffs

allege that the Schmidt Defendants subjected them to forced labor in violation of 18

U.S.C. § 1589. Section 1589 provides as follows:

       (a)    Whoever knowingly provides or obtains the labor or services of a person
              by any one of, or by any combination of, the following means—

              (1)    by means of force, threats of force, physical restraint, or threats of
                     physical restraint to that person or another person;
              (2)    by means of serious harm or threats of serious harm to that person
                     or another person;
              (3)    by means of the abuse or threatened abuse of law or legal process;
                     or
              (4)    by means of any scheme, plan, or pattern intended to cause the
                     person to believe that, if that person did not perform such labor or
                     services, that person or another person would suffer serious
                     harm or physical restraint, shall be punished as provided under
                     subsection (d).

                                            7
          Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 8 of 37




       (b)    Whoever knowingly benefits, financially or by receiving anything of value,
              from participation in a venture which has engaged in the providing or
              obtaining of labor or services by any of the means described in subsection
              (a), knowing or in reckless disregard of the fact that the venture has
              engaged in the providing or obtaining of labor or services by any of such
              means, shall be punished as provided in subsection (d).

       (c)    In this section:

              (1)    The term “abuse or threatened abuse of law or legal process”
                     means the use or threatened use of a law or legal process, whether
                     administrative, civil, or criminal, in any manner or for any purpose
                     for which the law was not designed, in order to exert pressure on
                     another person to cause that person to take some action or refrain
                     from taking some action.
              (2)    The term “serious harm” means any harm, whether physical or
                     nonphysical, including psychological, financial, or reputational
                     harm, that is sufficiently serious, under all the surrounding
                     circumstances, to compel a reasonable person of the same
                     background and in the same circumstances to perform or to
                     continue performing labor or services in order to avoid incurring that
                     harm.

       (d)    Whoever violates this section shall be fined under this title, imprisoned not
              more than 20 years, or both. If death results from a violation of this
              section, or if the violation includes kidnaping, an attempt to kidnap,
              aggravated sexual abuse, or an attempt to kill, the defendant shall be
              fined under this title, imprisoned for any term of years or life, or both.

       27.    The Schmidt Defendants are also alleged to have violated Pennsylvania

state law in connection with the alleged human trafficking by violating, inter alia, 18 Pa.

C.S. § 3011.18 Pa C.S. 3011 § which provides that:

Trafficking Individuals

       (a)    Offense defined.-- A person commits a felony:

              (1)    of the first degree if the person recruits, entices, solicits, advertises,
                     harbors, transports, provides, obtains or maintains an individual if the
                     person knows or recklessly disregards that the individual will be
                     subject to sexual servitude;

                                              8
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 9 of 37




             (2)    of the first degree if the person knowingly benefits financially or
                    receives anything of value from any act that facilitates any activity
                    described in paragraph (1);

             (3)    of the second degree if the person recruits, entices, solicits,
                    advertises, harbors, transports, provides, obtains or maintains an
                    individual if the person knows or recklessly disregards that the
                    individual will be subject to labor servitude; or

             (4)    of the second degree if the person knowingly benefits financially or
                    receives anything of value from an act which facilitates any activity
                    under paragraph (3).

      28.    The Human Trafficking Plaintiffs allege that they were victims of illegal

employment sharing at the hands of the Schmidt Landscaping Defendants.

      29.    The Human Trafficking Plaintiffs allege that though they had employment

contracts with different Defendants, all of them were sent at one point or another to the

Schmidt Landscaping Defendants, where they were subjected to forced labor. Id. at

Paragraph 208.

      30.    Importantly, the Human Trafficking Plaintiffs allege that the Schmidt

Defendants "knowingly obtained the Human Trafficking Plaintiffs' labor services by

means of force." (Emphasis added). Id. at Paragraph 209.

      31.    The Human Trafficking Plaintiffs further allege that the Schmidt Defendants

"knowingly threatened Plaintiffs with serious harm in order to obtain Plaintiffs' labor or

services in violation of 18 U.S.C. § 1589(a)(2).” (Emphasis added). Id. at Paragraph 210.

      32.    The Human Trafficking Plaintiffs further allege that the Schmidt

Landscaping Defendants “knowingly abused and/or threatened to abuse the law or legal

process including the federal immigration enforcement system … in order to obtain


                                            9
          Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 10 of 37




plaintiff's labor or services” in violation of 18 U.S.C. § 1589(a)(3). (Emphasis added). Id.

at Paragraph 211.

        33.     The Human Trafficking Plaintiffs also allege that the Schmidt Defendants

"knowingly coerced Plaintiffs to labor by means of a scheme, plan, or a pattern intended

to cause Plaintiffs to believe that if they did not perform labor or services, they would

suffer serious harm or physical restraint in violation of 18 U.S.C. § 1589(a)(4). (Emphasis

added).

        34.     The common theme to all these claims is the Human Trafficking Plaintiffs’

contention that that the Schmidt Defendants engaged in conduct arising from a

landscaping business that Plaintiffs contend was illegal and indeed criminal in nature and

that this conduct brought about harm to Plaintiffs and financial benefit to the Schmidt

Defendants. A summary of each Count in Plaintiffs’ Complaint follows.

II.     CLAIMS FOR RELIEF IN THE HUMAN TRAFFICKING COMPLAINT

        35.     Paragraphs 1 through 34 hereof are incorporated herein by reference as if

set forth in full.

        COUNT I: Trafficking Victims Protection Act – Forced Labor

        36.     The Human Trafficking Plaintiffs allege the Schmidt Defendants engaged in

illegal conduct resulting in forced labor in violation of the Trafficking Victims Protection

Act found at 18 U.S.C. § 1851 et seq. See Human Trafficking Complaint at Count I.

        37.     In this connection, the Human Trafficking Plaintiffs allege that the Schmidt

Defendants subjected Plaintiffs to forced labor. In this Count, The Human Trafficking

Plaintiffs allege that the Schmidt Defendants engaged in labor sharing that they allege is


                                             10
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 11 of 37




also in violation of this same federal law. Id.

       38.       The Human Trafficking Plaintiffs also allege that the Schmidt Defendants

engaged in the following intentional conduct:

             •   “Defendants knowingly obtained Plaintiffs’ labor or services by means of
                 force and/or threats of force…”
             •   “Defendants knowingly threatened Plaintiffs with serious harm in order to
                 obtain Plaintiffs’ labor or services…”
             •   “Defendants knowingly abused and/or threaten to abuse the law or legal
                 process including the federal immigration enforcement system…”
             •   “Defendants knowingly coerced plaintiffs to labor by means of a scheme,
                 plan or pattern intended to cause the Plaintiffs to believe that if they did not
                 perform the labor services, they would suffer serious harm or physical
                 restraint…”

Id. at Paragraphs 207-213.

                 COUNT II: Trafficking Victims Protection Act – Human Trafficking

       39.       In Count II of their Complaint, the Human Trafficking Plaintiffs allege that

the Schmidt Defendants engaged in human trafficking in violation of 18 U.S.C. § 1590.

See Human Trafficking Complaint at Count II.

       40.       The Human Trafficking Plaintiffs allege that the Schmidt Defendants

violated 18 U.S.C. § 1590 which makes it a crime to recruit, transport, harbor, provide,

and/or obtain individuals for purposes of subjecting them to forced labor and involuntary

servitude. Id. at Paragraph 217.

       41.       The Human Trafficking Plaintiffs seek punitive damages for the harm

inflicted upon them as a function of this particular form of harm caused by the Schmidt

Defendants' conduct.




                                                11
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 12 of 37




       COUNT III: Trafficking Victims Protection Act – Unlawful Conduct with
       Respect to Documents

       42.    The Human Trafficking Plaintiffs also allege that the Schmidt Defendants

violated the Trafficking Victims Protection Act, 18 U.S.C. § 1581 et seq., which makes it

a crime to restrict or use an immigrant's travel documents to further a practice or scheme

involving peonage. See Human Trafficking Complaint at Count III, Paragraph 224.

       43.    In this regard, Plaintiffs allege that the Schmidt Defendants "knowingly

concealed and/or possessed Plaintiff Hernandez and Plaintiff Santana's passports for

purposes of forcing them to engage in labor on their behalf in violation of 18 U.S.C. § 1589

and 1590. See Human Trafficking Complaint at Count III.

       44.    Once again, Plaintiffs allege both compensatory and punitive damages, as

well as attorney's fees, for these violations. Id.

                       COUNT IV: Involuntarily Labor Servitude

       45.    The Human Trafficking Plaintiffs allege that the Schmidt Defendants

violated Pennsylvania law by subjecting Plaintiffs to involuntary labor servitude in violation

of 18 Pa. C.S. Sections 1311 and 1312. See Human Trafficking Complaint at Count IV.

       46.    The Human Trafficking Plaintiffs seek actual damages, punitive damages,

and treble damages asserting that the Schmidt Defendants' acts were willful and

malicious. Id. at Paragraphs 228-235.




                                              12
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 13 of 37




                            COUNT V: Breach of Contract

       47.    The Human Trafficking Plaintiffs allege that many of the unlawful

employment practices engaged in by the Schmidt Defendants were made possible by

annual contracts entered into by the Schmidt Defendants.           See Human Trafficking

Complaint, Count V at Paragraphs 240-250.

       48.    The Human Trafficking Plaintiffs allege that these contracts were breached

when the Schmidt Defendants failed to pay appropriate wage rates, comply with state

and federal law with regard to pay practices, and by "intimidating, threatening, restraining,

coercing, and otherwise discriminating against Plaintiffs for exercising and asserting their

employment rights." See Human Trafficking Complaint, Count V. at Paragraphs 236-

250.

                    COUNT VI: Fair Labor Standards Act (FLSA)

       49.    Once again, the Human Trafficking Plaintiffs allege that the Schmidt

Defendants engaged in violations of federal employment law by, inter alia, "knowingly

failing to compensate Plaintiffs at a rate of one and one-half times their regular hourly

wage for all hours worked in excess of 40 hours per week. See Human Trafficking

Complaint, Count VI at Paragraphs at Paragraph 271.

       50.    The Schmidt Defendants are also alleged to have failed to keep appropriate

records. Specifically, Plaintiffs allege that they routinely worked over 70 hours per week

and they only received paychecks from the Schmidt Landscaping Defendants for

approximately 40 hours of work per week. See Human Trafficking Complaint, Count VI

at Paragraphs at Paragraph 94.


                                             13
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 14 of 37




      51.     The Human Trafficking Plaintiffs seek unpaid wages, liquidated damages,

costs and attorney’s fees pursuant to 29 U.S.C. Sections 203 et seq. See Human

Trafficking Complaint, Count VI.

                     COUNT VII Pennsylvania Minimum Wage Act

      52.     The Human Trafficking Plaintiffs claim that the Schmidt Defendants violated

the Pennsylvania Minimum Wage Act which requires that covered employees be

compensated for every hour worked in a workweek and that they receive minimum wage

not less than the federal minimum wage. See Human Trafficking Complaint, Count VII at

Paragraphs at Paragraph 280. See 43. P.S. Section 333.104 (a)-(a.1).

      53.     The Schmidt Defendants are also alleged to have violated the Pennsylvania

Minimum Wage requirement that employees receive overtime compensation of not less

than 1 ½ times the employee’s regular rate of pay for all hours worked over 40 in a

workweek. See Human Trafficking Complaint, Count VII at Paragraph 281.

            COUNT VIII: Pennsylvania Wage Payment and Collection Law

      54.     The Schmidt Landscaping Defendants are alleged to have violated the

Pennsylvania Wage Payment and Collection Law. See Human Trafficking Complaint,

Count VIII.

      55.     The Human Trafficking Plaintiffs allege that this law requires that employers

notify employees of the rate of pay at the time of hiring and notify employees of any

change in the rate of pay prior to the time of the change of pay. Id. 42 P.S. § 260.4.

See Human Trafficking Complaint, Count VIII at Paragraphs 284-290.




                                            14
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 15 of 37




      56.    The Human Trafficking Plaintiffs allege that the Schmidt Defendants

deducted Plaintiffs' wages for items including pre-employment expenses, equipment, and

rent, in violation of applicable state law. As a consequence, Plaintiffs allege that they

are entitled to unpaid wages and liquidated damages in the amount of $500.00 per pay

period pursuant to 43 P.S. §§ 260.9(a)-260.10. Id.


                          COUNT IX: Assault and Battery

      57.    The Human Trafficking Plaintiffs alleged they were victims of assault at the

hands of Defendant Gary Schmidt and Defendant Bravo and seek damages for the

intentional touching and harm created thereby.       These damages include punitive

damages. See Human Trafficking Complaint, Count IX at Paragraphs 291-302.

             COUNT X: Negligent Hiring, Retention and Supervision

      58.    The Human Trafficking Plaintiffs allege they are entitled to damages arising

from the Schmidt Landscaping Defendants' negligent hiring, retention, and supervision.

See Human Trafficking Complaint, at Count X.

      59.    In this regard, the Human Trafficking Plaintiffs allege that the Schmidt

Defendants "knew or should have known that employment at Defendant Schmidt

Landscaping might create a situation where violence would harm its employees, including

Plaintiffs." See Human Trafficking Complaint, Count X at Paragraph 306.

      60.    The Human Trafficking Plaintiffs allege a failure to "properly screen their

employees who were given supervisory authority; a failure to maintain proper supervision

of their premises; a failure to train; a failure to implement reporting systems for

harassment and misconduct, and a failure to protect Plaintiffs from violent and harassing

                                           15
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 16 of 37




acts of Defendant Bravo, which Defendants knew or should have known were likely to

occur.” Id. at Paragraph 307.

                                 COUNT XI: Negligence

       61.     In a four Paragraph Count of their Complaint, the Human Trafficking

Plaintiffs allege that the Schmidt Defendants had a “duty to make sure Plaintiffs were safe

on their properties and premises including at their daily job sites.” See Human Trafficking

Complaint, Count XI at Paragraph 313.

       62.     The Human Trafficking Plaintiffs further allege that Schmidt Landscaping

breached its duty of care to Plaintiffs when “tortious acts were committed at the workplace

by Defendants Gary Schmidt and Bravo against Plaintiffs for purely personal reasons

outside the scope of employment.” Id. at Paragraph 314.

       63.     No additional facts are alleged in support of the conclusory allegations set

forth in this count of the Human Trafficking Complaint. See Human Trafficking Complaint

at Count XI.

                             COUNT XII: Unjust Enrichment

       64.     The Human Trafficking Plaintiffs claim that by paying below the required

minimum wage and overtime rates, the Schmidt Defendants received artificially cheap

labor. See Human Trafficking Complaint, Count XII.

       65.     Once again, the Human Trafficking Plaintiffs plead no additional facts in

support of this claim. See Human Trafficking Complaint, Count XII at Paragraphs 316-

321.




                                            16
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 17 of 37




       66.    Against the backdrop of the foregoing claims, the following Policy provisions

may limit and/or exclude coverage.

III.   RELEVANT POLICY PROVISIONS

       67.    MMG issued a Policy of Insurance identified by Policy No. SC 12188529 to

Schmidt Landscaping Inc. in which Schmidt Landscaping Inc. is identified as the named

insured (hereinafter “Policy”). A true and correct copy of the Policy is attached hereto as

Exhibit B. No other policy of insurance was issued by MMG to the Schmidt Defendants.

       68.    The following Policy definitions may have significant implications to the

coverage afforded under the Policy:




                                         *        *    *




                                         *        *    *




                                             17
Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 18 of 37




                           *        *   *




                           *        *   *




                           *        *   *




                           *        *   *




                           *        *   *




                           *        *   *



                               18
Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 19 of 37




                           *        *   *




                           *        *   *




                           *        *   *




                               19
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 20 of 37




                                         *        *   *




See Exhibit B at pages 58-61.

      69.    The Policy provides liability coverage for bodily injury, property damage,

and/or personal and advertising injury as follows:




                                             20
Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 21 of 37




                             21
        Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 22 of 37




See Exhibit B at page 51.


      70.    In addition to the foregoing definitions, the Policy contains Endorsement

BP2000 08 10, which provides as follows:




                                           22
        Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 23 of 37




See Exhibit B at page 103.


      71.    In addition to the foregoing, the following Exclusions have bearing upon

MMG’s coverage obligations.




                                         23
           Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 24 of 37




       The following policy exclusions may have significant implications to the coverage
afforded under the Policy:

      B.       Exclusions




                                        *        *   *



                                            24
      Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 25 of 37




                                 *        *   *




EMPLOYMENT – RELATED PRACTICES EXCLUSION




                                 *        *   *




                                     25
          Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 26 of 37




                                           *        *    *




See Exhibit B at page 59.

        72.     For the reasons set forth below, MMG asserts that it owes neither a duty

to defend or indemnify the Schmidt Defendants for the claims asserted in the Human

Trafficking Complaint.

IV.     MMG OWES NO DUTY TO DEFEND THE SCHMIDT DEFENDANTS FOR THE
        CLAIMS ASSERTED IN THE HUMAN TRAFFICKING COMPLAINT

        73.     Paragraphs 1 through 64 hereof are incorporated herein by reference as if

set forth in full.

        74.     The proper interpretation of an insurance contract is a question of law which

requires the court to ascertain the intent of the parties as manifested by the language of

the written agreement.

        75.     Where the language of the insurance contract is clear and unambiguous, a

court must give effect to that language.

        76.     In deciding whether a policy provision is ambiguous or unambiguous, a

court should read the policy with an eye toward avoiding ambiguities and to take care not


                                               26
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 27 of 37




to torture policy language to create uncertainties where none exist.

       77.     In interpreting insurance contracts, a clear and unambiguous insurance

contract provision must be given its plain meaning unless to do so would be contrary to a

clearly expressed public policy. Additionally, a court should not distort the meaning of

the language of an insurance contract provision or resort to a strained contrivance in order

to find an ambiguity.

       78.    When an insurance company relies upon an exclusion contained in the

policy as a basis for denial of coverage and a refusal to defend, the insurer has asserted

an affirmative defense and, accordingly, bears the burden of proving such a defense.

Prudential Prop. & Cas. Ins. Co. v. Bryan, 2005 Phila. Ct. Com. Pl. LEXIS 23 (Jan. 19,

2005) citing D’Auria v. Zurich Ins. Co., 352 Pa. Super. 231, 507 A.2d 857, 859 (1986).

       79.    With regard to coverages under a policy, Pennsylvania law is well-settled

that an insurer’s duty to defend is a distinct obligation, different from and broader than its

duty to indemnify. However, even with respect to the broader duty to defend, an insurer

only has a duty to defend those claims that are covered by the policy.

       80.    The obligation to defend is determined by the factual allegations that appear

on the face of the underlying Complaint. However, the cause of action that a complaint

pleads is not determinative of whether coverage has been triggered. Instead, it is

necessary to look at the well pled factual allegations contained in the Complaint. Against

this well-established backdrop, MMG respectfully asserts that it owes no duty to defend

or indemnify the Schmidt Defendants for the reasons that follow.




                                             27
           Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 28 of 37




         A.    The Factual Allegations Do Not Constitute an Occurrence
               Under the Policy.

         81.   When the well pled facts set forth in Plaintiffs’ Complaint are viewed against

the backdrop of the cases cited above, Plaintiffs’ factual allegations do not constitute an

“occurrence” under the Policy.

         82.   The existence of an “occurrence” is a condition precedent to coverage

under the Policy. As discussed below, the factual allegations asserted in the Human

Trafficking Complaint assert “knowing” “threatening,” “coercive,” even criminal conduct,

which takes place in the context of an employment relationship between the Schmidt

Defendants and Plaintiffs.

         83.   As defined in the Policy, an “occurrence” means an accident. Moreover, it

means an accident which occurred during the policy period. See Exhibit B at page 65.

         84.   Although the word “accident” is not a defined term in the Policy, as stated

above, In Pennsylvania, courts interpret contracts according to the plain meaning of their

terms.

         85.   Words of common usage in an insurance policy are to be construed

accordingly, in their natural, plain and ordinary meaning.

         86.   The conduct alleged in the Human Trafficking Complaint lacks the degree

of fortuity required to constitute an “occurrence” under Pennsylvania law.

         87.   The Human Trafficking Plaintiffs’ repeated use of the word “knowingly”

combined with the repeated reference to various criminal statutes purportedly violated by

the Schmidt Defendants in furtherance of the alleged “campaign of coercion and violence”

leaves no room to interpret the acts of the Schmidt Defendants as an “occurrence.”

                                             28
          Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 29 of 37




        88.     In addition to the foregoing, acts of employment discrimination do not

constitute an “occurrence” under a general liability policy. Such conduct is intentional in

nature and thus is not sufficiently fortuitous to constitute a covered occurrence under a

general liability policy such as that issued in the instant case by MMG.

        WHEREFORE, MMG respectfully requests that this Honorable Court issue an

Order declaring that MMG owes neither a duty to defend or indemnify the Schmidt

Defendants because the well pled facts alleged in the Human Trafficking Complaint are

insufficient to constitute an “occurrence” as that term is defined in the Policy issued by

MMG.

        B.      The Conduct Pled is in the Nature of Criminal Acts that Involve
                Expected or Intended Harm Caused by or At the Direction of the
                Schmidt Defendants Precluding Both the Duty to Defend Or
                Indemnify the Schmidt Defendants

        89.     Paragraphs 1 through 80 hereof are incorporated herein by reference as if

set forth in full.

        90.     The Human Trafficking Plaintiffs have pled conduct that constitutes crimes

under both state and federal law. Many of these crimes are felonies.

        91.     Additionally, Plaintiffs have alleged assault and battery with respect to

Defendants Bravo and Schmidt. These claims are likewise criminal in nature and certainly

involve conduct that, as pled, is expected and intended from the standpoint of the Schmidt

Defendants allegedly involved.

        92.     Under Pennsylvania law, assault and battery are not considered

"accidents."



                                             29
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 30 of 37




       93.    As such, crimes and intentional torts are excluded from coverage relieving

the insurer from the duty to defend.

       94.    Taken as a whole, the allegations of Plaintiffs’ Complaint, establish that the

Schmidt Defendants engaged in a “scheme” involving “knowing” criminal conduct. These

allegations support application of the Policy provision excluding coverage for harm that is

“expected or intended from the standpoint of the insured.”

       WHEREFORE, MMG respectfully requests that this Honorable Court issue an

Order declaring that MMG owes neither a duty to defend or indemnify the Schmidt

Defendants because the well pled facts alleged in the Human Trafficking Complaint

support application of the Policy provision excluding coverage for harm that is “expected

or intended from the standpoint of the insured.”

       C.     The Conduct Pled is Excluded from Coverage by the Personal and
              Advertising Injury Exclusion

       95.    The acts allegedly committed by the Schmidt Defendants also invoke the

Personal and Advertising Injury Exclusion under Policy Section B(1)(p)(1) that excludes

coverage “caused by or at the direction of the insured with the knowledge that the act

would violate the rights of another and would inflict “personal and advertising injury.”

       96.    The harm allegedly sustained by the Human Trafficking Plaintiffs as a

consequence of these acts involves fundamental human rights that were “knowingly”

violated by the Schmidt Defendants. See Exhibit A at paragraphs 209-212.

       97.    Plaintiffs further allege that “Defendants knowingly coerced plaintiffs to

labor, by means of a scheme, plan or pattern intended to cause the Plaintiffs to believe

that, if they did not perform labor or services, they would suffer serious harm or physical

                                            30
           Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 31 of 37




restraint….” Id. at Paragraph 212.

       98.     Accordingly, the conduct alleged in the Human Trafficking Complaint

precludes coverage both because it fails to plead conduct that could reasonably be

construed as an “occurrence” and because it describes conduct that resulted in harm

“caused by or at the direction of the insured with the knowledge that the act would violate

the rights of another and would inflict “personal and advertising injury.” See Exhibit B at

page 58.

       WHEREFORE, MMG respectfully requests that this Honorable Court issue an

Order declaring that MMG owes neither a duty to defend or indemnify the Schmidt

Defendants because the well pled facts alleged in the Human Trafficking Complaint

support application of the Policy provision excluding coverage for harm “caused by or at

the direction of the insured with the knowledge that the act would violate the rights of

another and would inflict “personal and advertising injury.” See Exhibit B at page 58.

       D.      The Employer’s Liability and the Employment-Related
               Practices Exclusions Preclude Coverage for Plaintiff’s Claims.

       99.     The Policy contains an Employment-Related Practices Exclusion that

precludes coverage for “bodily injury” or “Personal and advertising injury” to any person

arising out of any “employment-related practices, policies, acts or omissions, such as

coercion, demotion, evaluation, reassignment, discipline, defamation, harassment,

humiliation, discrimination or malicious prosecution directed at that person.” See Exhibit

B.

       100.    Policy Exclusions of this nature preclude coverage for claims involving

sexual discrimination.

                                            31
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 32 of 37




       101.   The Human Trafficking Complaint alleges conduct allegedly committed by

the Schmidt Defendants arising from an employment relationship.

       102.   With the arguable exception of the Negligence Count of Plaintiffs’ Human

Trafficking Complaint, every claim asserted alleges a violation of Plaintiffs’ rights by virtue

of an “employment-related practice” in the nature of coercion, reassignment, harassment,

humiliation, and discrimination. See Exhibit A.

       103.   Accordingly, to the extent that the Human Trafficking Plaintiffs have a claim

for bodily and/or personal injury under the Policy, it is precluded by the Employment-

Related Practices Exclusion.

       104.   The Policy also precludes coverage for “Bodily injury” to an employee

arising out of and in the course of employment or performing duties related to the conduct

of the insured’s business.

       105.   This exclusion applies “whether the insured may be liable as an employer

or in any other capacity and to any obligation to share damages… because of the injury.”

       106.   This exclusion has been enforced by Pennsylvania courts to exclude

coverage for conduct arguably heinous than that alleged against the Schmidt Defendants.

Indeed, such clauses in general comprehensive liability policies exclude coverage for

sexual harassment of employees.

       107.   The Human Trafficking Plaintiffs allege that they were “employees.” See

Human Trafficking Complaint at Paragraph 30. Moreover, Defendant Gary Schmidt is

identified as “an employer” under both state and federal law.




                                              32
             Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 33 of 37




        108.      The Human Trafficking Plaintiffs allege that Gary Schmidt is jointly and

severally liable with Defendant Schmidt Landscaping as such. Id. at Paragraph 26.

        WHEREFORE, MMG respectfully requests that this Honorable Court issue an

Order declaring that MMG owes neither a duty to defend or indemnify the Schmidt

Defendants because the well pled facts alleged in the Human Trafficking Complaint

support application of the Policy provision excluding coverage for harm arising from

“employment-related practices, policies, acts or omissions, such as coercion, demotion,

evaluation, reassignment, discipline, defamation, harassment, humiliation, discrimination

or malicious prosecution directed at that person.”

        E.       Plaintiffs’ Breach of Contract Claims are Excluded by the Contractual
                 Liability Exclusion

        109.     Paragraphs 1 through 108 hereof are incorporated herein by reference as

if set forth in full.

        110.     Count V of the Human Trafficking Plaintiffs’ Complaint alleges damages for

Breach of Contract. See Exhibit A at Paragraphs 240-250.

        111.     A claim arising from a breach of contract is not an “Occurrence” as that term

is defined under the Policy.

        112.     Pennsylvania law does not recognize the applicability of a general liability

policy to breach of contract claims.

        113.     The purpose and intent of a general liability insurance policy is to protect

the insured from essentially accidental injury to the person or property of another rather

than coverage for disputes between parties to a contractual undertaking.



                                               33
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 34 of 37




       114.    A general liability policy does not provide coverage for claims in an

underlying action that arises out of and relates to a contract between the parties.

       115.    The important difference between contract and tort actions is that the latter

lie from a breach of duties imposed by law as a matter of social policy while the former lie

from the breach of the duties imposed by mutual consensus agreement between

particular individuals.

       116.    In this instance, were it not for an employment agreement among the

parties, none of the conduct alleged in the Human Trafficking Plaintiffs Complaint could

have arisen.      Indeed, from the Human Trafficking Plaintiffs’ perspective, their

employment relationship with the Human Trafficking Defendants is the wellspring of all

the harms they allege.

       117.    Even if the underlying claims alleged in the Human Trafficking Complaint

are somehow deemed to constitute an occurrence under the Policy, the allegations

asserted in this Complaint trigger the Contractual Liability Exclusion.

       118.    This Exclusion provides that the "insurance does not apply to . . . “Bodily

Injury”… for which the insured is obligated to pay damages by reason of the assumption

of liability in a contract or agreement."

       119.    In this instance, the Policy clearly excludes from coverage breaches of

contract. The Policy unambiguously provides that coverage does not apply to the Schmidt

Defendants’ failure to perform a contract or agreement in accordance with its terms.

       WHEREFORE, MMG respectfully requests that this Honorable Court issue an

Order declaring that MMG owes neither a duty to defend or indemnify the Schmidt


                                             34
             Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 35 of 37




Defendants because the well pled facts alleged in the Human Trafficking Complaint

support application of the Policy provision excluding coverage for Bodily Injury”… for

which the insured is obligated to pay damages by reason of the assumption of liability in

a contract or agreement."

        F.       The Negligence Counts in Plaintiffs’ Complaint Do Not Trigger a Duty
                 to Defend Because There are no Factual Allegations Alleged that are
                 Consistent With a Negligence Claim.

        120.     Paragraphs 1 through 119 hereof are incorporated herein by reference as

if set forth in full.

        121.     MMG acknowledges that Plaintiffs allege, in conclusory fashion, that the

Schmidt Defendants were “negligent.” See Exhibit A at Count XI.

        122.     MMG further acknowledges that, as a general rule, claims based upon

negligence are covered as occurrences in a general liability policy.

        123.     However, in the instant case, in Counts X and XI, the Human Trafficking

Plaintiffs attempt to assert claims for “Negligent Hiring, Retention and Supervision (Count

X) as well as a general non-specific claim in negligence (Count XI) without any underlying

factual support for the allegations alleged.

        124.     With respect to the claims asserted in Count X, these claims, by definition,

arise from employment practices including “hiring, retention and supervision.” See Exhibit

A at Paragraphs 303-311.

        125.     Accordingly, even if the conclusory allegations contained in Count X are

deemed sufficient to support the claims asserted therein, the “Employer’s Liability”

Exclusion applies to exclude coverage for these claims.


                                               35
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 36 of 37




       126     Additionally, the “Employment practices” also applies to preclude coverage

for the claims asserted in Count X.

       127.   More importantly, Pennsylvania law is well-established that merely placing

a label of “negligence” upon a claim does not, in and of itself, trigger a duty to defend.

Instead, it is necessary to look at the factual allegations contained in the Complaint.

       128.   Here, Plaintiff has pled virtually no facts in support of the negligence claim

set forth in Counts X or XI. In the absence of such facts, the conclusory allegations in

Plaintiffs’ Complaint should be ignored. This is particularly true in light of the wealth of

well pled facts supporting claims of intentional, criminal conduct arising from an

employment relationship.

       129.   Simply put, Plaintiffs’ Complaint alleges human trafficking and various

violations of criminal law in connection with employment practices giving rise to a wide

variety of damages.

       130.   None of this conduct sounds in negligence. Moreover, all three of the

alleged “employers” of the Human Trafficking Plaintiffs, Mr. and Mrs. Schmidt and

Defendant Bravo, are alleged to have personally engaged in knowing, intentional and

illegal conduct in furtherance of a scheme to profit from human trafficking.

       131.   Thus, the notion that the employment practices engaged in by the Schmidt

Defendants could be construed as “negligent” is flatly contradicted by the well pled factual

allegations contained in the Complaint.

       132.   Additionally, the breadth and duration of the “campaign of violence”

alleged by the Human Trafficking Plaintiffs is pled with specificity. In light of the direct,


                                             36
         Case 1:21-cv-01597-YK Document 1 Filed 09/15/21 Page 37 of 37




knowing and criminal participation of Defendant Bravo, Gary Schmidt and Therese

Schmidt in the human trafficking scheme artfully pled with detailed factual assertions, the

negligent hiring and supervision claims not only lack factual support, but are rebutted by

the well pled facts in the Human Trafficking Complaint that the Schmidt Defendants

engaged in intentional conduct in furtherance of a human trafficking scheme for the

purposes of financial gain.

       133.   Nothing about these allegations suggests a mistake, or a mere error in

judgment consistent with a negligence claim.

       WHEREFORE, MMG respectfully requests that this Honorable Court issue an

Order declaring that MMG owes neither a duty to defend or indemnify the Schmidt

Defendants because the well pled facts alleged in the Human Trafficking Complaint failed

to support the existence of a potentially covered claim as a matter of law.




                                                 MARGOLIS EDELSTEIN

Date: September 15, 2021                  By:    ________________________
                                                 ROLF E. KROLL
                                                 Attorney I.D. No. 47243
                                                 3510 Trindle Road
                                                 Camp Hill, PA 17011
                                                 PHONE: 717-760-7502
                                                 FAX: 717-975-8124
                                                 EMAIL: rkroll@margolisedelstein.com
                                                 (Counsel for Plaintiff, MMG Insurance)




                                            37
